                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SANDRA NELSON,

                        Plaintiff,                                       4:19CV3097

        vs.
                                                                            ORDER
ANDREW SAUL, Commissioner of Social
Security;

                        Defendant.


       The above-captioned case was randomly assigned to the undersigned magistrate judge for
final disposition, and the government's answer and the administrative record have now been filed.
Unless all parties consent to final disposition by a magistrate judge, the undersigned cannot enter
a ruling on the merits of this case. If the parties do not so consent, the case will be reassigned to a
district judge. Accordingly,

       IT IS ORDERED:
       1.      If the parties consent to final disposition of the case by the undersigned magistrate
               judge, on or before December 27, 2019, they shall complete the “CONSENT TO
               RANDOM ASSIGNMENT TO MAGISTRATE JUDGE” located on the court’s
               website at http://www.ned.uscourts.gov/forms/. After all parties have signed this
               form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not electronically file
               this form or submit it to chambers.

       2.      In the absence of timely submitting the attached form in accordance with paragraph
               (1) of this order, the case will be reassigned to a district judge.

       Dated this 27th day of November, 2019.

                                                       BY THE COURT:


                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
